DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kilroy et al. (US 5,729,059, hereinafter “Kilroy”) in view of McCool (US 2004/0140673).

Claim 1: Kilroy discloses an adaptive aircraft electrical power distribution system (Fig.1), comprising: 

a power connector (inherently providing connection to EXT PWR while the aircraft is on the ground; see col.4,3-5) 
an aircraft power distribution bus (20, 14) disposed within the aircraft and operable to distribute electrical power to an aircraft electrical load (20 and 14 being “load distribution busses”; see col.3,11-20); and 
a bidirectional power controller (28, 44, 30, and 48, these controllers may be considered a “bidirectional power controller” in two different ways: 1. they are capable of bidirectional communication, see col.4,34-38 and 2. the controllers can control relays 16,22, which are capable of bidirectional power transmission, e.g. from load bus 20 to load bus 14 and vice versa, see col.3,58-66 or relays 12,26, which may control power flow either to or away from generators; see col.5,44-55; Examiner note: the claim language does not require bidirectional power flow at the power connector, and the ambiguous nature of the term “bidirectional power controller” must be given a broadest reasonable interpretation of a power controller capable of any bidirectional control and/or communication) mounted in the aircraft and electrically coupled to the aircraft power source (the controller system coupled to 36, 24, 10; see Fig.1), the aircraft power connector (at 48), and the aircraft power distribution bus (at relays 26, 12, 16, 22, 40, and 38), the bidirectional power controller configured to: 
sense when the aircraft power source is generating and supplying electrical power (see col.3,8-18), 

selectively couple at least one of the aircraft power source or the power connector to the aircraft power distribution system (via relays 26, 40, 38, 12, 42, 18, and/or 22; see Fig.1 and col.3,58-col.4,5).

While Kilroy discloses providing external power to the aircraft while the aircraft is on the ground, thus necessarily a connector of some type (see col.4,3-5), Kilroy does not explicitly disclose a connector “mounted on a fuselage of the aircraft” (i.e. it is possible that the external power connection could include a connection on the landing gear of the aircraft, thus is not inherently “mounted on a fuselage”). McCool discloses that an external power receptacle (110) may be mounted on the fuselage of an aircraft (see Fig.1, [0016]). One of ordinary skill in the art would have found such a physical location of the external power connector as suitable for achieving its intended use in providing a connection from an external power source to the aircraft electrical system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided the external power connection disclosed by Kilroy as a connector mounted on the fuselage of the aircraft, as disclosed by McCool in order to have provided a suitable physical location for achieving a connection from an external power source to the aircraft electrical system.

Claim 2: Kilroy discloses wherein the bidirectional power controller is configured to: electrically couple the power connector to the aircraft power distribution system when electrical power is being supplied to the power connector from an external power source (col.4,20-23); and 
Claim 4: Kilroy discloses wherein the bidirectional power controller is further configured to electrically couple the power connector to the aircraft power distribution system when (i) the aircraft power source is generating and supplying electrical power and (ii) electrical power is simultaneously being supplied to the power connector from an external power source (e.g. during the synchronization process while the LBTB is parallels the external power with the generator; see col.6,15-39).
Claim 12: Kilroy does not explicitly disclose wherein the aircraft power source is a gas turbine engine generator. However, Kilroy does imply such a limitation in that the “generators” are “engine driven generators” on a “two engine aircraft” (see col.3,55-61). Although it is not explicitly stated that these “engines” are “gas turbine engines”, the examiner takes Official Notice that utilizing gas turbine engines in an aircraft for engine generators is extremely well-known in the art.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kilroy in view of McCool as applied to claim 1 above, and further in view of Andrade et al. (“Design of the Boeing 777 Electric System”, cited by Applicant and hereinafter “Andrade”).

Kilroy and McCool disclose the limitations of claim 1, as discussed in greater detail above. However, neither reference discloses providing a control switch disposed in a cockpit of the aircraft, the control switch disposed remotely from, and in operable communication with, the .

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kilroy in view of McCool as applied to claim 1 above, and further in view of Baker (WO 98/34318, cited by Applicant).

Kilroy and McCool disclose the limitations of claim 1, as discussed above. However, neither reference discloses the recited “wireless transceiver” or the functionality of claims 8 and 9. Baker discloses that a similar power controller (BPCU 50) may include a transceiver to communicate with a remote device (i.e. contactors) wirelessly (see pg.8: “bus power control unit .

Allowable Subject Matter
Claims 13-20 are allowed.
Claims 3 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claims 3, 13, and 18, Kilroy does not clearly disclose the bidirectional power controller configured to “electrically couple the engine generator to the power connector when (i) the engine generator is generating and supplying electrical power and (ii) electrical power is not being supplied to the power connector from an external power source”. While Norlund et al. (US 2014/0060589) does disclose powering external ground equipment via an APU (102) and connection port (123) of an aircraft. See Fig.5 and [0050]. However and importantly, Norlund does not disclose utilizing the same connection port that receives external power (Norlund appears to imply a direct connection to the APU). Therefore, it is the opinion of the examiner that it would not be clearly obvious to utilize the power controller of Kilroy to provide power to the connection port when the generator is providing power and power is not being supplied to the power connector from the external power source.
With regard to claims 9-11, Kilroy and Baker only disclose wireless communication between a power controller and contactors/relays as the “remote device”. Therefore, the following features are not disclosed and would not be obvious in light of this context: “wherein the information transmitted from the bidirectional power controller to the remote device includes one or more of: adaptive aircraft power distribution system status, adaptive aircraft power distribution system health, adaptive aircraft power distribution system faults, power supplied to external loads, power supplied to the aircraft power distribution system, peak power used by the aircraft power distribution system, time that electrical power is being supplied to the power connector from an external power source, and time that the aircraft power source is generating and supplying electrical power”, “wherein the information transmitted from the remote device to the bidirectional power controller includes at least one or more commands”, or “the remote device is further configured to at least selectively implement a cable scanning function that verifies the cable meets at least one criterion”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849